Citation Nr: 0402024	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  97-17 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.  She died in May 1996.  The appellant is the veteran's 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In pertinent part, the RO denied 
service connection for the cause of the veteran's death and 
basic eligibility for Survivors'/Dependents' Education 
Assistance (DEA) under Chapter 35, Title 38, United States 
Code.  The appellant testified at an RO hearing in September 
1997; a copy of the transcript is associated with the record.

In July 1998, the Board remanded the case to the RO for 
additional development.  The case now is before the Board for 
further appellant consideration.

In an October 2002 rating decision issued in November 2002, 
in pertinent part, the RO granted eligibility for DEA under 
Chapter 35 and denied entitlement to dependency and indemnity 
compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 
(West 2002).  Consequently, the DEA issue is no longer in 
appellate status.  The Board observes that the appellant was 
notified of the October 2002 rating decision and his 
appellate rights by letter dated November 7, 2002.  However, 
in response to an October 2002 supplemental statement of the 
case (SSOC), on November 6, 2002, the RO received a request 
from the veteran to reconsider its decision in the October 
2002 SSOC, denying entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318.  Since the veteran's response was 
received before notification by the RO of the October 2002 
rating decision, his submission is not a notice of 
disagreement (NOD) with that rating decision.  The DIC issue 
is referred to the RO for appropriate action.

In December 2003, the Board granted the appellant's motion to 
advance the appeal on the docket.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  The appellant was married to the veteran at the time of 
her death.

3.  The veteran died in May 1996.  The immediate cause of 
death was listed as endometrial cancer.

4.  At the time of the veteran's death, she was service 
connected for bilateral varicose veins due to aggravation in 
service and for irritable bowel syndrome (IBS) and left lower 
extremity lymphedema due to lymph node dissection and/or 
radiation therapy at the Gainesville, Florida, VA Medical 
Center (VAMC), under 38 U.S.C.A. § 1151.

5.  There is no competent evidence that establishes a nexus 
between the cause of the veteran's death and service or shows 
that the veteran's service-connected disabilities 
substantially or materially contributed to the cause of her 
death.




CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. 
§ 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 in view of 
the VCAA statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

With regard to the RO's compliance with the July 1998 Board 
remand instructions, the Board notes that the RO was 
instructed to, and did in a September 1998 letter, ask the 
appellant to identify all sources of treatment and to furnish 
signed authorizations for release of private medical records 
for medical treatment provided to the veteran from November 
1991 until the time of her death in May 1996.  The RO's 
letter also informed the appellant that treatment records 
were being sought from the Gainesville VAMC for hospital 
admissions in November 1995 and March 1996, including all 
terminal hospitalization reports; and gave the appellant 60 
days to submit additional evidence or argument in support of 
his claims.  In an October 1998 response, the appellant 
indicated that records maintained by the late Dr. George W. 
Desmer, M.D. were destroyed when his office was closed; that 
the appellant first became aware of his wife's chronic lower 
quadrant pain condition in December 1945; and the appellant 
supplied signed authorizations for private treatment records 
and provided duplicate copies of selected service, VA and 
non-VA treatment records.  The RO associated with the claims 
file VA medical records from November 1995 to May 10, 1996 
and treatment reports from Robert G. Ashley, Jr., M.D., Linda 
S. Morgan, M.D., and Robert B. Marcus, Jr., M.D. to comply 
with the remand instructions.  In October 2002, the RO 
granted eligibility to DEA under Chapter 35 and denied 
entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318.  The RO notified the appellant of that decision and 
his appellate rights in a November 7, 2002 letter.  In 
October 2002 and June 2003, the RO readjudicated the claim 
for service connection for the cause of the veteran's death 
and issued SSOCs.  Given the foregoing, the Board finds that 
the RO has substantially complied with the Board's May 1998 
remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with).

Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
2002).  In this connection, the Board finds that the service 
medical records, the hearing transcript, the November 1995 
examination report, and the various non-VA and VA treatment 
reports, which evaluated the status of the veteran's health 
immediately preceding her death, are adequate for determining 
whether the criteria for service connection for the cause of 
the veteran's death have been met.  Under these 
circumstances, the Board finds that the VCAA does not mandate 
further development.  In a May 1997 statement of the case 
(SOC), SSOCs issued in October 1997, October 2002 and June 
2003, September 2001 and April 2003 VCAA letters, and the 
July 1998 Board remand, VA advised the appellant of what must 
be shown to establish entitlement to service connection for 
the cause of the veteran's death, notified him of the new 
duty to assist provisions of the VCAA, what VA would do and 
had done, and what he should do, and gave him time to provide 
any additional comments or supporting information.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  Thus, 
in light of the appellant's statement that Dr. Desmer's 
records are no longer available and the numerous non-VA and 
VA medical records and reports associated with the file, the 
Board finds that VA has obtained, or made reasonable efforts 
to obtain, all medical evidence, which might be relevant to 
his claim.  The Board observes that, where records are 
unavailable, "VA has no duty to seek to obtain that which 
does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 
(1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  
Accordingly, the Board finds that no further assistance to 
the appellant in acquiring medical evidence is required by 
statute.  38 U.S.C.A. § 5103A (West 2002).

In this case, the appellant is not prejudiced by the Board's 
consideration of his claim as VA has already met, to the 
extent possible, all notice and duty to assist obligations to 
the appellant under the VCAA.  In essence, the appellant in 
this case has been notified as to the laws and regulations 
governing service connection for the cause of the veteran's 
death.  He has, by information letters, a rating decision, a 
Board remand, an SOC and SSOCs, been advised of the evidence 
considered in connection with his appeal.  Further, all of 
the available relevant evidence has been considered.  In this 
regard, the Board observes that the appellant presented 
testimony at an RO hearing on appeal.  Moreover, the 
appellant and his representative submitted additional lay 
statements and arguments.  Thus, the Board finds that there 
has been no prejudice to the appellant that would warrant 
further notification or development for the issue discussed 
in this decision.  As such, the appellant's procedural rights 
have not been abridged, and the Board will proceed with 
appellate review.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).



Analysis

Service Connection for Cause of Death

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  That a condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic disabilities will be 
presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2003); Ruiz v. Gober, 10 Vet. App. 352 (1997).  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

Service medical records show that the veteran was seen in 
November and December 1944 complaining of sharp abdominal 
pain.  The impression was acute gastritis, moderate, cause 
unknown.  In March 1945, she was hospitalized for abdominal 
pain the right lower quadrant.  Appendicitis was suspected 
but a gastrointestinal (GI) series was normal for the 
stomach, duodenum and the small and large bowel.  The pain 
cleared up shortly after admission.  The impression was acute 
enteritis, probably due to allergic state.  During a January 
1946 hospitalization for nasopharyngitis, no complaints of 
abdominal pain were noted.  The veteran's January 1946 
separation examination report reflected normal clinical 
findings for the abdominal wall and viscera. 

Treatment records from Dr. Ashley dated from August 1976 to 
June 1986 reflect complaints of lower abdominal and/or 
bladder discomfort between July and December 1980 (treated as 
gastritis or urinary tract infections) and November and 
December 1981 and rectal bleeding in July 1983 and December 
1985 (thought to be hemorrhoids).  

After an examination, in a November 1981 statement, T. H. 
Kirby, Jr., M.D. found nothing in the veteran's pelvis to 
suggest an etiological agent for her lower abdominal and 
bladder distress.  The uterus was small and adnexa clear.  
The cervix was clean.  

After an examination and flexible sigmoidoscopy in July 1983, 
Daniel G. Maico, M.D. identified a very small 0.5-centimeter 
sessile polyp.  There was no evidence of bleeding.  
Moderately large internal hemorrhoids were seen.  The 
impression was internal hemorrhoids.  In December 1985, Dr. 
Maico again evaluated the veteran for rectal bleeding and 
performed another flexible sigmoidoscopy.  There was no 
evidence of polyp or tumor masses; only mild hemorrhoids were 
noted.  The impression was internal hemorrhoids.

Dr. Morgan's records dated from November 1991 to April 1996 
reflect that the veteran was originally referred to the GYN 
Oncology service at the University of Florida College of 
Medicine in November 1991 with postmenopausal bleeding.  An 
endometrial biopsy revealed focally invasive adenocarcinoma.  
In December 1991, the veteran underwent surgery for papillary 
serous cystadenocarcinoma of the endometrium.  In May 1992, 
she was found to have a vaginal recurrence and underwent a 
course of whole abdomen radiation therapy with vaginal boost.  
A February 1995 computed tomography (CT) scan revealed a 3-
centimeter lesion in the splenic hilum, as well as an 
anterior abdominal mass that was suspicious for recurrence.  
The veteran declined chemotherapy.  A July 1995 CT scan 
showed a slight increase in the size of an abdominal wall 
lesion, but the splenic mass had decreased in size.  The 
veteran had been admitted multiple times to the VA Hospital 
for small bowel obstructions, all of which resolved with NG 
tube and bowel rest.  After an examination in April 1996, the 
impression was that renal insufficiency and recurrent small 
bowel obstruction were due to recurrent endometrial cancer.  
Dr. Morgan felt that there was no further therapy to be 
offered at that time as the patient was already status-post 
radiation therapy.  

Treatment records from Dr. Marcus dated from May 1992 to 
January 1996 reflect that a January 1996 CT of the abdomen 
and pelvis showed increase in the size of the splenic hilum 
and the abdominal wall masses when compared with the previous 
CT scan.  There was no evidence for local recurrence in the 
pelvis.  The tumor status was noted as slowly progressive 
disease.

VA treatment records from November 1995 to May 1996 show that 
the veteran was hospitalized for dehydration, chronic 
constipation, partial bowel obstruction (later resolved), and 
lymphedema of the left lower extremity from November to 
December 1995.  From the end of March 1996 to her death on 
May 5, 1996, the veteran was hospitalized at the Gainesville 
VAMC for a possible small (partial) bowel obstruction.  A 
GYN/Oncology consult reveals no significant intervention, and 
no further treatment was suggested for the veteran's 
endometrial cancer as she had widely metastatic end-stage 
cancer and it was felt that comfort care was indeed the only 
thing that was indicated.  At the end of April, the veteran 
developed a urinary tract infection with enterococcus and was 
started on antibiotics, which were continued until she 
expired on May 5, 1996, secondary to her endometrial cancer.  
No autopsy was done.

In testimony and various statements, the appellant maintains 
that the veteran had complained of pain in the side since 
their marriage in December 1945.  
The veteran died in May 1996.  The appellant was married to 
the veteran at the time of her death.  The cause of death was 
listed as endometrial cancer.  At the time of the veteran's 
death, she was service connected for bilateral varicose veins 
due to aggravation in service and for IBS and left lower 
extremity lymphedema due to lymph node dissection and/or 
radiation therapy at the Gainesville, Florida, VA Medical 
Center (VAMC), under the provisions of 38 U.S.C.A. § 1151.  
Thus, there were no conditions listed on the death 
certificate as being due to, or the consequence of, any of 
the veteran's service-connected disabilities.

In addition, there is no evidence of record, to include the 
veteran's service medical records and post-service medical 
records, that the veteran's endometrial cancer was incurred 
in service or within one year after her discharge in January 
1946.

In this case, the Board finds persuasive medical evidence 
demonstrates the veteran's cause of death was not incurred in 
or aggravated by service and that a service-connected 
disability did not substantially or materially contribute to 
the cause of her death.  There is no probative evidence that 
the veteran's service-connected varicose veins, IBS or left 
lower extremity lymphedema substantially or materially 
contributed to the cause of his death.  The veteran's 
service-connected IBS and lymphedema were determined to be as 
a result of treatment for the veteran's nonservice-connected 
endometrial cancer, which was first diagnosed in November 
1991.  In an April 1993 follow-up visit report, Dr. Marcus 
indicated that the veteran had recently seen Dr. Morgan and 
it was felt that the veteran's lower extremity edema was most 
likely secondary to her lymph node dissection and 
postoperative radiation therapy, although a recurrent tumor 
could not be totally excluded.  The November 1995 VA examiner 
noted that, during the time of radiation therapy for her 
cancer, the veteran developed a 6-inch intestinal blockage 
and since then she has had persistent and chronic problems as 
well with her bowels.  There is no medical evidence linking 
the veteran's endometrial cancer to her varicose veins.  In 
summary, there was no connection with any of the veteran's 
service-connected disabilities and her death.

On the basis of the evidence of record, the Board concludes 
the appellant's claim for service connection for the cause of 
the veteran's death must be denied.  As noted above, there is 
no competent medical evidence of record that supports an 
etiological relationship between any condition the veteran 
was treated for in service and the subsequent development of 
endometrial cancer many years after service.  Moreover, the 
medical evidence of record does not reflect any complaints, 
treatment, manifestations or diagnosis of cancer, within one 
year of her discharge from service in January1946.  Nor does 
it show an etiological relationship between the endometrial 
cancer and service that was the direct cause of her death and 
any incident or event from service.  Thus, service connection 
is not warranted for the cause of the veteran's death due to 
endometrial cancer.  In addition, there is no competent 
medical evidence, which reflects that the veteran's service-
connected venous, GI or lymphedema disabilities aggravated or 
in way contributed to the onset and related medical problem 
that directly caused or contributed to her death in May 1996.  

In summary, no medical evidence of record links the cause of 
the veteran's death as listed on her death certificate to any 
event or etiology of service.  Moreover, application of the 
pertinent statutes and regulations does not permit the grant 
of service connection for the veteran's endometrial cancer on 
a presumptive basis since it is not shown that such disease 
or disorder became manifest within one year after service.  
38 C.F.R. §§ 3.307, 3.309.

The appellant submitted a copy of an article by Michael 
Mason, Director of the Adelaide Lymphoedema Clinic in 
Australia, about lymphedema, which indicates that the tarda 
form occurs after the age of 35 years following trauma to the 
lymphatic system.  Seventy percent of these patients 
experience swelling in one lower extremity.  The article does 
not appear to support the appellant's claim, but supports the 
theory that the veteran's lymphedema was a result of her 
lymph dissection and radiation therapy that was part of the 
treatment for her endometrial cancer.  Even if it did, the 
Board does not assign this type of evidence much weight, as 
it does not establish a relationship between the veteran's 
lymphedema of the left lower extremity and her period of 
service or her death with any degree of certainty.  Further, 
this article does not address the facts that are specific to 
the veteran's case.  Medical treatise evidence, however, can 
provide important support when combined with an opinion of a 
medical professional.  Mattern v. West, 12 Vet. App. 222, 228 
(1999).  In this case, the record does not contain an 
accompanying opinion of a medical professional linking or 
suggesting a link between the veteran's lymphedema and her 
period of service or her death.  Thus, the Board concludes 
that this article is insufficient to establish the required 
medical nexus opinion.

The only remaining evidence in support of the appellant's 
claims is his own opinion linking the veteran's death to her 
service-connected disabilities.  The appellant testified that 
he had talked to five doctors about the possibility that the 
veteran's lymphedema and her varicose veins contributed to 
her death.  He testified that the doctors were very skeptical 
about putting it in writing.  The appellant admitted that no 
doctor would state without reservation or condition that his 
late wife's conditions did not contribute to the cause of 
death and stated that he would concede and withdraw his claim 
if any qualified doctor, who treated the veteran would state 
in writing that her service-connected condition did not 
contribute to any degree towards her death.  Being a 
layperson, he is not competent to give an opinion regarding 
medical causation or diagnosis, and his statements on such 
matters do not establish service connection.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, the claim must be 
denied.

Consequently, the weight of the medical evidence is against 
the appellant's claim for service connection for the cause of 
the veteran's death and must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



